J -S26008-19



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA              :           IN THE SUPERIOR COURT OF
                                                                PENNSYLVANIA

               v.


    GENE BENCKINI

                     Appellant                :           No. 2041 EDA 2018

         Appeal from the Judgment of Sentence Entered May 30, 2018
                In the Court of Common Pleas of Lehigh County
            Criminal Division at No(s): CP-39-CR-0001470-2017

BEFORE:      PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

JUDGMENT ORDER BY PANELLA, P.J.:                                    FILED JULY 26, 2019

        Gene Benckini appeals pro se from the judgment of sentence entered in

the Lehigh County Court of Common Pleas. Because of substantial defects in

his brief, we dismiss the appeal.

        Due to our resolution of this appeal,         a   detailed recitation of the facts

and procedural history is unnecessary. Briefly, in 2016, Benckini entered two

different Walmart stores and attempted to purchase              a    firearm. As part of the

firearm purchase, Benckini was required to complete             a    background check and

verify that he had not been previously convicted of              a   felony. At each store,

Benckini verified he did not have   a   felony conviction. Because this information

was false, Benckini's request to purchase         a   firearm was denied. Additionally,




*   Retired Senior Judge assigned to the Superior Court.
J   -S26008-19



after authorities were alerted concerning these attempted purchases, Benckini

was arrested and charged.

        Following        a   jury trial, Benckini was convicted of two counts of attempting
to purchase         a    firearm using false written statements and two counts of

unsworn falsifications to authorities. The court sentenced him in the mitigated

range to      1   to 2 years' imprisonment, followed by      1    year probation. This appeal

follows.

        Benckini's           appellate   brief   suffers   from     substantial   flaws.   The

Pennsylvania Rule of Appellate Procedure provide the following guidelines

regarding the content of an appellant's brief:

        Rule 2111. Brief of the Appellant

        (a)        General Rule. The brief of the appellant, except as
                   otherwise prescribed by these rules, shall consist of the
                   following matters, separately and distinctly and in the
                   following order:

                   (1)       Statement of jurisdiction.

                   (2)       Order or other determination in question.

                   (3)       Statement of both the scope of review and the
                             standard of review.

                   (4)       Statement of the questions involved.

                   (5)       Statement of the case.

                   (6)       Summary of the argument.

                   (7)       Statement of the reasons to allow an appeal to
                             challenge the discretionary aspects of sentence, if
                             applicable.


                                                 -2
J   -S26008-19


                (8)   Argument for appellant.

                (9)   A short conclusion stating the precise relief sought.

                (10) The opinions and pleadings specified in Subdivisions
                     (b) and (c) of this rule.

                (11) In the Superior Court, a copy of the statement of
                     errors complained of on appeal, filed with the trial
                     court pursuant to Rule 1925(b), or an averment that
                     no order requiring a statement of errors complained
                     of on appeal pursuant to Pa.R.A.P. 1925(b) was
                     entered.


Pa.R.A.P. 2111(a)(1)-(11).

        "Briefs and reproduced records shall conform in all material respects

with the requirements of these rules          ...   if the defects are in the brief or

reproduced record of the appellant and are substantial, the appeal or other

matter may be quashed or dismissed." Pa.R.A.P. 2101. "The argument portion

of an appellate brief must be developed with            a   pertinent discussion of the

point which includes citations to the relevant authority." Commonwealth v.

Genovese, 675 A.2d 331, 334 (Pa. Super. 1996) (citations omitted). This
Court is unable to review an appellant's claims where he fails to include

relevant citations to       authority or legal discussion          in   his   brief.   See

Commonwealth v. Russell, 665 A.2d 1239, 1246                  (Pa. Super. 1995).

        Further, "[a]lthough this Court is willing to liberally construe materials

filed by   a   pro se litigant, pro se status confers no special benefit upon the

appellant." Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005)

(citation omitted). "To the contrary, any person choosing to represent himself


                                         -3
J -S26008-19




in a legal proceeding     must, to   a   reasonable extent, assume his lack of

expertise and legal training will be his undoing."      Id. (citation omitted).
      Here,    Benckini's brief substantially fails to conform to the basic

requirements of appellate advocacy. Benckini fails to include the required

headings, statements of jurisdiction, scope or standard of review, or any

questions for our review. His brief wholly lacks    a   cogent argument, much less

citations to legal cases or the certified record.

      These substantial defects in Benckini's brief prevent this Court from

conducting any meaningful review of his claims. While we are sensitive to the

fact that Benckini has chosen to proceed pro se, we decline to become his

counsel. As his noncompliant brief deprives us of the ability to review his

claim, we are constrained to dismiss this appeal.

      Appeal dismissed.

Judgment Entered.




  seph D. Seletyn,
Prothonotary



Date: 7/26/19




                                         -4